DETAILED ACTION
This action is responsive to the application No. 16/846,246 filed on April 10, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I (Claims 1-15) in the reply filed on April 4, 2022 is acknowledged.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jaewook Ryu on May 26, 2022.
The application has been amended as follows: 

Claim 1. 
A display panel comprising: 
an upper display substrate on which a plurality of pixel areas and a light blocking area adjacent to the pixel areas are defined; and 
a lower display substrate facing the upper display substrate and comprising a plurality of display elements respectively overlapping the pixel areas, 
wherein the upper display substrate comprises: 
a base substrate defining the pixel areas and the light blocking area; 
a barrier part overlapping the light blocking area and disposed on the base substrate; 
a light blocking layer comprising a first light blocking portion disposed on the barrier part and a second light blocking portion disposed on a same layer as the barrier part is disposed on to respectively overlap the pixel areas; 
a reflection layer comprising a first reflection portion disposed on the first light blocking portion and a second reflection portion disposed on the second light blocking portion; and 
a light control layer overlapping the pixel areas and disposed on the reflection layer, 
wherein a plurality of openings passing through the second light blocking portion and the second reflection portion are defined in each of the pixel areas, and 
the openings overlap the pixel areas, respectively.

	Claims 16-20. (Cancelled)



Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “a light blocking layer comprising a first light blocking portion disposed on the barrier part and a second light blocking portion disposed on a same layer as the barrier part is disposed on to respectively overlap the pixel areas; a reflection layer comprising a first reflection portion disposed on the first light blocking portion and a second reflection portion disposed on the second light blocking portion” in combination with the additionally claimed features. The closest prior art, Park (U.S. Pub # 2020/0194729) discloses a display panel comprising a light blocking layer (Fig. 14: LS1, paragraph [0082]) and a reflection layer (not labeled in Fig. 14; see Fig. 13: 173, paragraph [0090]) having an opening (Fig. 14: OP, paragraph [0082]) and a light control layer (Fig. 14: CF, paragraph [0061]) overlapping a pixel (Fig. 14: E, paragraph [0061]). The prior art fails to teach a barrier part, a first light blocking portion disposed on the barrier part, and a second light blocking portion disposed on a same layer as the barrier part is disposed on. Further, there does not appear to be any motivation to modify the prior art to arrive at the particular configuration of the claimed invention. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (U.S. Pub # 2020/0194729) discloses a display panel comprising a light blocking layer and a reflection layer having an opening and a light control layer overlapping a pixel. Woo (U.S. Pub # 2018/0331326) and Jang (U.S. Pub # 2020/0152704) each discloses a display panel comprising a light blocking layer having an opening overlapping a pixel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew E. Gordon/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        

/GARDNER W. S. SWAN/Examiner, Art Unit 2892